      Case 3:19-cv-05002-MCR-HTC Document 17 Filed 08/31/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                              PENSACOLA DIVISION


RONALD EDWARD JOYNER,
       Plaintiff,

v.                                                        Case No. 3:19cv5002-MCR-HTC

C. MAIORANA, et al.,
       Defendants.

_____________________________________/



                             ORDER DIRECTING SERVICE

       This matter is before the Court on Plaintiff’s first amended civil rights

complaint (ECF Doc. 12), filed pursuant to 42 U.S.C. § 1983, which the Court

determined is sufficient to be served on five (5) named defendants. 1 ECF Doc. 13.

Plaintiff has provided the requisite number of service copies. Therefore, service of

the first amended complaint is appropriate at this time.

       Accordingly, it is ORDERED that:

       1.      The clerk shall prepare and issue summonses for the five (5) named

Defendants in this case: the Florida Department of Corrections (“FDOC”), The GEO


1
  As set forth in the Court’s prior order requesting service copies, ECF Doc. 13, Plaintiff has not
stated a claim against Grievance Coordinator R. Bethea because there is no liability for denying a
grievance under § 1983. Plaintiff did not object to that determination. Thus, the clerk will be
directed to terminate Bethea as a defendant.
     Case 3:19-cv-05002-MCR-HTC Document 17 Filed 08/31/20 Page 2 of 6




Group, Inc. (“GEO Group”), Warden C. Maiorana, Assistant Warden M. Neal, and

Classification Supervisor Cooper. The clerk shall refer the summonses to the United

States Marshals Service (“USMS”), along with a copy of this order for each

Defendant and the service copies of the first amended complaint.

        2.   Pursuant to Federal Rule of Civil Procedure 4(c), Lauren Sanchez is

specially appointed to serve process upon Defendant FDOC at the Florida

Department of Corrections Central Office, 501 South Calhoun Street, Tallahassee,

Florida 32399. In the absence of Lauren Sanchez, Kimberly Cupp is designated as

an alternate process server and shall comply with this order as though issued in her

name.

        3.   Within thirty (30) days of the date of this order, the USMS shall serve

the summons, a copy of the first amended complaint (ECF Doc. 12), and a copy of

this order upon Defendant FDOC. Service shall be accomplished by mailing these

documents by regular mail to the above-named special process server, who shall

serve the first amended complaint. All costs of service shall be advanced by the

United States.

        4.   Within fourteen (14) days after receipt of the first amended complaint

and this order, the special process server shall serve the first amended complaint

upon Defendant FDOC, complete and sign the return of service, and return the

return of service to the clerk as proof of service. A qualified representative for



Case No. 3:19cv5002-MCR-HTC
     Case 3:19-cv-05002-MCR-HTC Document 17 Filed 08/31/20 Page 3 of 6




Defendant FDOC shall also sign the return of service as an acknowledgment of

receipt of service.

      5.     The clerk shall prepare a service copy of the first amended complaint

(ECF Doc. 12), a completed NUSM-1 (Notice of a Lawsuit and Request to Waive

Service of a Summons) form, and two (2) AO-399 (Waiver of the Service of

Summons) forms for each of the following: Defendants Maiorana, Neal, and

Cooper. The clerk shall then refer the service copies of the first amended complaint,

NUSM-1 forms, AO-399 forms, summonses, and copies of this order to the USMS.

      6.     Upon receipt of these materials, and pursuant to Rule 4(d) of the Federal

Rules of Civil Procedure, the USMS shall send a copy of the first amended complaint

(ECF Doc. 12), a copy of this order, a completed NUSM-1 form, two (2) AO-399

forms, and a prepaid means of compliance to each of the following—Defendants

Maiorana, Neal, and Cooper—through first class mail to the Blackwater River

Correctional Facility at 5914 Jeff Ates Road, Milton, Florida 32583-0000. The

USMS shall mail the forms to each defendant within thirty (30) days so that service

or waiver of service can be completed within ninety (90) days from the date this

order is entered on the docket.

      7.     The clerk shall prepare a service copy of the first amended complaint

(ECF Doc. 12), a completed NUSM-1 (Notice of a Lawsuit and Request to Waive

Service of a Summons) form, and two (2) AO-399 (Waiver of the Service of



Case No. 3:19cv5002-MCR-HTC
     Case 3:19-cv-05002-MCR-HTC Document 17 Filed 08/31/20 Page 4 of 6




Summons) forms for Defendant GEO Group. The clerk shall then refer the service

copy of the first amended complaint, NUSM-1 form, AO-399 forms, summons, and

copy of this order to the USMS.

      8.     Upon receipt of these materials, and pursuant to Rule 4(d) of the Federal

Rules of Civil Procedure, the USMS shall send through first class mail a copy of the

first amended complaint (ECF Doc. 12), a copy of this order, a completed NUSM-1

form, two AO-399 forms, and a prepaid means of compliance to GEO Group’s

registered agent, Corporate Creations Network, Inc., at 801 US Highway 1,

North Palm Beach, FL 33408. The documents shall be mailed to the North Palm

Beach, Florida address given above.         The USMS shall mail the forms to

CORPORATE CREATIONS NETWORK, INC. within thirty (30) days so that

service or waiver of service can be completed within ninety (90) days from the date

this order is entered on the docket.

      9.     If Defendants GEO Group, Maiorana, Neal, or Cooper have not

returned a waiver of service form (AO-399) after thirty (30) days from the mailing

of the waiver of service forms and the complaint, the USMS shall personally serve

Defendant(s) pursuant to Federal Rule of Civil Procedure 4(e). Upon completion of

service, the USMS shall file with the clerk the return and a written statement of all

costs incurred of making such personal service.




Case No. 3:19cv5002-MCR-HTC
     Case 3:19-cv-05002-MCR-HTC Document 17 Filed 08/31/20 Page 5 of 6




      10.    If any Defendant is no longer employed at the designated institution or

facility or otherwise is unable to be served, the process server shall report this

information to the clerk within fourteen (14) days after receipt of the first amended

complaint and this order. If service is returned unexecuted, or if a return is not filed

within forty-five (45) days from the date of this order, the clerk shall immediately

notify chambers.

      11.    Each Defendant shall have sixty (60) days from the date that

Defendant was served to file a response to the first amended complaint if Defendant

returns the waiver of service. Otherwise, if personal service is required, each

Defendant shall have twenty-one (21) days from the date of service in which to file

a response to the complaint.

      12.    Unless the Court gives permission, no motion for summary judgment

shall be filed by any party prior to entry of an initial scheduling order.

      13.    Counsel for Defendants shall file a notice of appearance within thirty

(30) days of the date of service.

      14.    Plaintiff is advised that no further amendments to the complaint shall

be permitted by the Court unless, as required by Federal Rule of Civil Procedure 15,

Plaintiff files a separate motion for leave to so amend and provides copies of the

proposed amended complaint. N.D. Fla. Loc. R. 15.1.




Case No. 3:19cv5002-MCR-HTC
     Case 3:19-cv-05002-MCR-HTC Document 17 Filed 08/31/20 Page 6 of 6




       15.    Once a notice of appearance is filed, Plaintiff must mail to the attorney

for that Defendant a copy of every pleading or other paper he submits for filing in

this Court. Plaintiff shall include with any paper submitted for filing a certificate of

service stating the date an identical copy of the paper was mailed to the Defendant

or to the attorney representing the Defendant. Any paper submitted for filing that

does not contain a certificate of service will be returned by the clerk and disregarded

by the Court. Fed. R. Civ. P. 5; N.D. Fla. Loc. R. 5.1(D).

       16.    Plaintiff is reminded to keep the clerk advised of any change in his

mailing address should he be transferred, released from prison, or otherwise

relocated. Failure to do so may result in dismissal of this action for failure to

prosecute or failure to comply with an order of the Court should orders not be able

to reach Plaintiff.

       17.    The clerk is directed to terminate R. Bethea as a defendant in this action.

       18.    The clerk is also directed to update the docket to reflect the FDOC and

GEO Group as defendants in this action based on the amended complaint.

       DONE AND ORDERED this 31st day of August, 2020.

                                  /s/ Hope Thai Cannon
                                  HOPE THAI CANNON
                                  UNITED STATES MAGISTRATE JUDGE




Case No. 3:19cv5002-MCR-HTC
